1    XAVIER BECERRA
     Attorney General of California
2    ADRIANO HRVATIN
     Supervising Deputy Attorney General
3    SEAN LODHOLZ
     ANTIIONY J. TARTAGLIO
4    TRACE 0 . MAlORINO
     Deputy Attorneys General
5    State Bar No. 179749
      455 Golden Gate Avenue, Suite 11000
6     San Francisco, CA 94102-7004
      Telephone: (415) 510-3594
7     Fax: (415) 703-5843
      E-mail: Trace.Maiorino@doj.ca.gov
 8   Attorneys for Defendants Gavin Newsom and the
     California Department ofCorrections and
 9   Rehabilitation
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                               OAKLAND DIVISION
13
14
15   JOHN ARMSTRONG, et al.,                                  Case No. 94-2307-CW

16                                              Plaintiffs, DECLARATION OF CATE IN SUPPORT
                                                            OF DEFENDANTS' RESPONSE TO
17                    v.                                    PLAINTIFFS' OBJECTIONS TO
                                                            DEFENDANTS' R.J. DO NOVAN
18                                                          PARTIAL REMEDIAL PLAN [ECF No.
     GAVIN NEWSOM, et al.,                                    3177]
19
                                             Defendants.
20
21
22         I, Matthew Cate, declare:

23         1.     I make the following declaration of facts based on my own knowledge. I previously

24   submitted two declarations on Defendants' behalf in this case on September 11 , 2020 and on
25   November 17, 2020. (See ECF Nos. 3083-5 & 3160-60.) My employment history, background,
26   and qualifications are the same as stated in those declarations. If called, I can testify competently

27   to the facts contained in this declaration.

28

           Cate Deel. Supp. Defs.' Resp. Pis.' Objs. Defs.' R.J. Donovan Partial Remedial Plan (Case No. 94-2307-CW))
           2.    I understand that on September 8, 2020, the Court granted, in part, Plaintiffs' motion

2    seeking injunctive relief at the Richard J. Donovan Correctional Facility (RJD) and issued an

3    order for remedial measures. As part of these orders, the Court ordered the California

4    Department of Corrections and Rehabilitation (CDCR) to develop a remedial plan and to meet

5    and confer with Plaintiffs and the Court Expert, Ed Swanson. I have reviewed these orders and

6    understand that the parties and Mr. Swanson have engaged in extensive meet-and-confer sessions

7    concerning a proposed remedial plan. I further understand that the parties have agreed to

8    continue their discussions concerning the portion of the remedial plan that addresses the "staff

9    complaint, investigation, and disciplinary process" at RJD. I have reviewed CDCR's partial

10   remedial plan, Plaintiffs' objections to the partial remedial plan, the Declaration of Michael

11   Freedman, and the exhibits attached to his declaration.

12         3.     I understand that Plaintiffs have objected to the portion of the remedial plan that

13   addresses the use of oleoresin capsicum spray, commonly referred to as pepper spray or OC-

14   spray. I further understand that Plaintiffs have proposed weighing the canisters after use and have

15   proposed that CDCR model its policy after the Federal Bureau of Prisons' policy. I have

16   previously opined on this issue for Defendants and summarize those opinions in this declaration.

17   As previously noted, my opinion is based on my personal opinion and my conversation with

18   CDCR Captain Tracy Snyder, who is leading a CDCR task force on the use of OC spray.

19         4.     I understand that the most common pepper spray canister assigned to CDCR staff is

20   the MK-9. This canister uses a propellant to discharge the active ingredients in a spray form.

21   The canister is designed to hold 9-13 ounces of spray, depending on the design, but may contain

22   more or less than the indicated amount. The MK-9 has a tab or pin on the canister designed to be

23   ejected when the canister is discharged, thereby indicating that the chemical agent has been

24   discharged. Once the tab or pin is off and the canister has been discharged, even partially, CDCR

25   does not use the canister again. The tab/pin can break off if an officer bumps the canister against

26   a hard object, such as the arm of a chair while seated. The older versions could also inadvertently

27   discharge in this manner.

28
                                                            2

           Cate Deel. Supp. Defs.' Resp. Pis.' Objs. Defs.' R.J. Donovan Partial Remedial Plan (Case No. 94-2307-CW))
           5.    As I have previously noted, the weighing of canisters would not provide useful
2    information and would not address Plaintiffs' concerns. This, in part, is because of the nature of

3    the pepper spray and the fact that the discharge of pepper spray is dependent on multiple factors.

4    The weather is a factor that dictates the amount of pepper spray to be used to be effective. In

5    colder weather, the trigger or button must be depressed for a longer period of time to discharge

6    the same amount of pepper spray. Conversely, in warmer weather, the spray is released more

7    easily and requires a shorter activation period. Similarly, wind can impact the amount of pepper

 8   spray necessary to be effective. Obviously, in windy conditions or in the presence of a fan, the

9    spray can be disbursed over a large area quickly, thereby failing to provide a sufficient amount to

10   the targeted area. In still conditions, this is not a factor. Another factor that must be considered is

11   the proximity of the target because it can impact the amount of pepper spray that is needed. The

12   manufacturer recommends a maximum range of 18-20 feet, but less spray would likely be needed
13   at shorter range.
14         6.     As I also have previously noted, weighing the pepper spray canisters as suggested by
15   Plaintiffs does not effectively address their concerns. There are hundreds of correctional staff

16   carrying canisters on each facility and these officers share the canisters in different ways

I7   depending on their assignments. The logistics of weighing all those canisters before and after use
18   would be very burdensome. Further, setting specific guidelines for number of ounces of pepper
19   spray that should be used is a difficult task and is dependent upon many conditions, including
20   those described above. Weighing the canisters after use, therefore, would not be particularly

21   helpful in addressing a concern regarding overuse. Because one canister can weigh more or less

22   than another, it is impossible to say exactly how much spray was discharged without weighing
23   every canister before and after use. Even if an accurate weight of the spray used were

24   determined, that number would not show whether an appropriate amount of spray was used as
25   that depends on the particular circumstances.

26         7.     I understand that Plaintiffs have proposed that CDCR modify its policy to limit
27   pepper spray use in accordance with the Bureau of Prison's policy. l further understand that

28   Plaintiffs' proposal is meant to address the use of pepper spray during the immediate uses of
                                                            3
           Cate Deel. Supp. Defs.' Resp. Pis.' Objs. Defs.' R.J. Donovan Partial Remedial Plan (Case No. 94-2307-CW))
 1   force. In their brief, citing the Department Operations Manual, sections 51020.15 and

2    51020.15.1, Plaintiffs state that "CDCR use of force policy, which places quantitative limits on

3    the use of pepper spray in controlled uses of force but, for immediate uses of force, provides only

4    that officers 'shall only administer the amount of chemical agents necessary to reasonable to

5    accomplish the objective."' (ECF No. 3177 at 9.) Plaintiffs fail to note that the CDCR's current

6    policy for application of pepper spray in a controlled use of force setting is already very similar to

7    the federal policy in that it allows a one to three-second burst of spray, as compared to the federal

 8   policy which allows a two-second burst of spray. Both policies also restrict the number of

9    applications in a controlled setting to two bursts of spray. The key difference then is in an

10   uncontrolled situation. As Plaintiffs note, during an uncontrolled use of force, CDCR's

11   regulations restrict the use of pepper spray to only that amount "necessary and reasonable to

12   accomplish the lawful objective." This is reasonable and appropriate for several reasons.
13         8.    First, in an uncontrolled use of force situation, the lives of the officer and/or inmate

14   may be in imminent peril. There are many instances of inmate-on-inmate violence or inmate-on-

15   staff assaults that could result in catastrophic injury or death if the assault or attack is not quickly

16   and effectively stopped. Accordingly, it is imperative that the officer have the discretion to utilize

17   that amount of pepper spray that he or she deems necessary to achieve immediate compIiance.

18   Second, as noted above, the amount needed in a particular situation will vary depending on the

19   weather, the physical location, and the distance between the parties. In a confined setting, during

20   wann weather, and with the target in fairly close proximity, only a one-to-two-second burst may

21   be necessary to achieve compliance with orders. However, in cold or windy conditions, in an

22   open setting, and with the target 15-18 feet away, the amount of spray necessary to stop a violent

23   attack may be significantly higher and the burst significantly longer in duration. Accordingly, a

24   strict limit of two-second bursts in all uncontrolled use of force situations is not a helpful or
25   appropriate regulatory solution.

26         9.     Moreover, the installation and use of fixed and body-worn cameras may have an

27   impact on the use of pepper spray. Assuming, for the sake of argument, that some staff are using

28   an excessive amount of pepper spray in confined settings, the use of cameras alone will identify
                                                            4
           Cate Deel. Supp. Defs.' Resp. Pis.' Objs. Defs.' R.J. Donovan Partial Remedial Plan (Case No. 94-2307-CW))
     the excessive discharge and the staff misconduct complaint, investigation and disciplinary process

 2   should mitigate that practice. Accordingly, in my opinion, the Court should not take action to

 3   change the CDCR regulations until the impact of the cameras on the use of pepper spray is
 4   determined.
 5        I swear under penalty of perjury that the statements in this declaration are true and correct
 6   to the best of my knowledge. Signed at Sacramento, California, on December 14, 2020.
 7

 8
                                                                 MATIHEW CATE
 9
10
     CF1997CS0005
11
12
13

14

15

16

17

18

19

20
21

22
23

24
25
26
27

28
                                                           5
          Cate Deel. Supp. Defs.' Resp. Pis.' Objs. Defs.' R.J. Donovan Partial Remedial Plan (Case No. 94-2307-CW))
